C. A. 2d Cir. Certiorari granted in No. 71-123. Certiorari granted in No. 71-198 limited to Question 2 presented by the petition which reads as follows:
“2. In such a proceeding, may a sub-contractor who is awarded a contract to provide services at a facility be held to be a successor of the previous sub-contractor and required to bargain with the union representing the previous sub-contractor’s employees, where: (a) there is a total absence of dealings between the two sub-contractors; (b) the previous sub-contractor’s performance at the facility constitutes a small portion of its total business, the balance of which was not affected by the change of sub-contractors; (c) the performance of the contract is integrated into the new sub-contractor’s previously existing business; (d) there is a change in supervision at the facility by the new sub-contractor; and (e) within six months after the awarding of the contract the previous sub-contractor’s employees constitute less than a majority of employees employed at the facility?”
Cases consolidated and a total of one hour allotted for oral argument. Reported below: 441 F. 2d 911.